Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
Drawings
The drawings were received on August 16, 2022.  These drawings are acceptable.
Specification
The amendment filed August 16, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the housing 32 that “exhibits a downwardly flaring section from the filament inlets 38 to an exit of the forming box 30”.  However, as understood from the original specification (p. 16, lines 2-11) in fig. 4B, the first inlet 38 is the filament inlet and the second inlets 42 are the additive inlets.  Fig. 4B shows a downwardly flaring section from the additive inlets 42 (NOT from the filament inlet 38) to an exit of the forming box.
Applicant is required to cancel the new matter in the reply to this Office Action.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11 and 14-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the housing that defines the coform box exhibits a downwardly flaring section from the filament inlets to an exit of the coform box” which is not originally disclosed and thus is new matter.  In the remarks filed on August 18, 2022, Applicant states that support for such claim language is found in fig. 4B.  However, as understood from the original specification (p. 16, lines 2-11) in fig. 4B, the first inlet 38 is the filament inlet and the second inlets 42 are the additive inlets.  The scope of claim 1 includes an embodiment where the downwardly flaring section begins from filament inlet 38 which is NOT shown or disclosed in fig. 4B.  Note that since support is found in fig. 4B any claim scope beyond the embodiment shown in fig. 4B would be new matter.
	Claims not listed above are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, recites “the filament inlets” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments “the one or more filament inlets”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2003/0114066) in view of Dickenson et al. (US 5,227,107).
Clark et al. (US 2003/0114066) disclose a coform box 25 (fig. 2) defined by a housing 25 ([0056], fiber distribution unit FDU 25 includes walls which define a housing) comprising one or more filament inlets (fig. 2 shows the FDU 25 including one filament inlet through which fibers 23 enter) and one or more additive inlets (fig. 2 shows the FDU 25 including one additive inlet supplied at element 24; [0050], [0056]-[0057]) wherein at least one of the one or more additive inlets is connected to at least one of the one or more filament inlets (fig. 2 shows the one filament inlet connected to the one additive inlet by FDU/housing 25), wherein the at least one of the one or more filament inlets receives meltblown fibers from a meltblow die (while fig. 2 shows a spunbond fiber spinning apparatus 21, Clark et al. discloses that meltblown fibers can be alternatively used [0008], wherein meltblown fibers are made by a meltblow die [0017]), wherein the housing 25 that defines the coform box 25 exhibits a downwardly flaring section from the one or more additive inlets to an exit of the coform box 25 (fig. 2 shows an exit where the fibers 23 and additive materials exit the FDU 25 and shows a downwardly flaring section ([0056], the walls of the housing 25 are conical (i.e., reads on “downwardly flaring” ) which extends to the exit of the coform box 25; [0050], the additives are added as at 24 at a point above the divergence of the thermoplastic fibers (i.e., can be added directly above the divergence); [0056], fig. 2, the divergence starts at divergence point 55; thus, when additive are added as at 24 directly above the divergence point 55, the downwardly flaring section in fig. 2 would extend from the additive inlet to the exit of the coform box);
(Claim 5) wherein the coform box is geometrically symmetric with respect to the coform box's cross machine-direction axis ([0056], the conform box 25 has conical walls and thus is geometrically symmetric with respect to the coform box's cross machine-direction axis);
(Claim 6) wherein the coform box exhibits symmetric momentum with respect to the coform box's cross machine-direction axis ([0056], the conform box 25 has conical walls and thus exhibits symmetric momentum with respect to the coform box's cross machine-direction axis);
(Claim 7) wherein the coform box exhibits symmetric horizontal momentum with respect to the coform box's cross machine-direction axis ((0056], the conform box 25 has conical walls and thus exhibits symmetric horizontal momentum with respect to the coform box's cross machine-direction axis); and
(Claim 14) wherein the one or more additive inlets are in fluid communication with an additive source ([0050], [0056]-[0057)).
However, Clark et al. (US 2003/0114066) does not disclose wherein the at least one of the one or more filament inlets is connected to one or more meltblow dies, wherein at least one of the one or more meltblow dies is connected to the housing that defines the coform box or wherein the downwardly flaring section being from the filament inlets.
	Dickenson et al. (US 5,227,107) disclose a coform box defined by a housing 10 comprising one or more filament inlets 70, one or more additive inlets (not labeled but shown receiving additives from fiber sources 18, 19; figs. 1, 5, 8, 11, 14, 17, 19, 21) and an exit 72 of the coform box, wherein at least one of the one or more additive inlets is connected to at least one of the one or more filament inlets 70 via the housing 10 (figs. 1, 5, 8, 11, 14, 17, 19, 21), wherein the at least one of the one or more filament inlets 70 is connected to one or more meltblow dies and wherein at least one of the one or more meltblow dies is connected to the housing that defines the coform box (figs. 1, 5, 8, 11, 14, 17, 19, 21 shows fiber source 14 being connected to the filament inlet 70 and to the housing 10; col. 10, lines 1-31, the first fiber source is 14 is "placed on top" of the coform box 10 over the filament inlet 70; the filament formation equipment is adapted to "mate with the fiber inlet 70", the first fiber source 14 can be meltblown dies placed above or in the sides of the coform box 10);  wherein the additive inlets can also be filaments inlets for receiving meltblow fibers (figs. 1, 5, 8, 11, 14, 17, 19, 21, respectively show regions A, B, C receiving fibers from fiber sources 18, 19; col. 10, lines 27-31, meltblown dies could be placed above or in the sides of the housing 10 to cover regions A, B, C); 
(Claim 9) wherein the at least one of the one or more filament inlets 70 (which receives fibers from source 14) is positioned between the at least one of the one or more additive inlets (inlet receiving fibers from source 18; figs. 5, 21) and at least one other of the one or more additive inlets (inlet receiving fibers from source 19; figs. 5, 21);
(Claim 14) wherein the additive inlets are in fluid communication with an additive source 18, 19 (figs. 1, 5, 8, 11, 14, 17, 19, 21);
(Claim 15) wherein at least two of the additive inlets are independently controllable during operation (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types);
(Claim 16) wherein the at least two additive inlets are independently controllable with respect to concentration, type of additive, composition, aspect ratio of additive, and mixtures thereof (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types);
(Claim 17) wherein at least two of the filament inlets are independently controllable during operation (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures));
(Claim 18) wherein the at least two filament inlets are independently controllable with respect to concentration, type of polymer, composition, aspect ratio of additive, and mixtures thereof (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)); and
(Claim 19) wherein at least one of the one or more filament inlets or one or more of the additive inlets is independently controllable (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types; col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the coform box of Clark et al. (US 2003/0114066) such that the at least one of the one or more filament inlets is connected to a meltblow die, such that the melt blow die is connected to the housing that defines the coform box and such that the additive inlets are filaments inlets because modifications are known in the art as disclosed by Dickenson et al. (US 5,227,107), and would provide alternative configurations for the conform box known to be operable in the art.
As to claim 8, Clark et al. (US 2003/0114066) further discloses that the at least one of the one or more filament inlets is at an angle to the at least one of the one or more additive inlets (fig. 2 shows the filament inlet (which receives fibers 23) being at an angle to the at least one of the one or more additive inlets (receives additives from element 24)).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the at least one of the one or more filament inlets to be at an angle of less than 85° to the at least one of the one or more additive inlets because such an angle would have been found in finding operable angles which enable the coform box to operate as intended in view of the angle teachings of Clark et al. (US 2003/0114066), as mentioned above.
As to claim 9, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the at least one of the one or more filament inlets to be positioned between the at least one of the one or more additive inlets and at least one other of the one or more additive inlets because such a modification is known in the art as disclosed by Dickenson et al. (US 5,227,107) as mentioned above, and would provide an alternative configuration for the conform box known to be operable in the art.
As to claims 10 and 11, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box with a JAR as recited by either claim 10 or 11 because such JAR (mass airflows) would have been found depending upon the desired fiber dispersion and control in view of the teachings of Dickenson et al. (US 5,227,107; col. 9, lines 47-54) who discloses that fiber dispersion and control depend upon various factors including the amount of entrainment air used to deposit the fibers.
As to claims 15 and 16, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least two of the one or more additive inlets are independently controllable during operation and such that the at least two of the one or more additive inlets are independently controllable with respect to concentration, type of additive, composition, aspect ratio of additive, and mixtures thereof because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types), and would provide an alternative configuration for the conform box known to be operable in the art.
As to claims 17 and 18, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least two of the one or more filament inlets are independently controllable during operation and such that the at least two of the one or more filament inlets are independently controllable with respect to concentration, type of polymer, composition, aspect ratio of additive, and mixtures thereof because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)), and would provide an alternative configuration for the conform box known to be operable in the art.
As to claim 19, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the conform box such that at least one of the one or more filament inlets or at least one of the one or more of the additive inlets is independently controllable because such a modification is known in the art, as disclosed by Dickenson et al. (US 5,227,107) (col. 13, lines 3-19; two additive inlets fed by sources 18 and 19 are independently controllable with respect to the type of additive, i.e., same or different types; col. 16, lines 47-53; in multi-die configurations (i.e., at least two filament inlets), it is possible to cycle one, some or all of the nozzles on or off thereby creating individual discrete quantities of fibers (i.e., individual discrete concentrations, compositions, aspect ratios and mixtures)), and would provide an alternative configuration for the conform box known to be operable in the art.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2003/0114066) in view of Dickenson et al. (US 5,227,107) as applied to claims 1, 5-11 and 14-19 above, and further in view of Sanborn (US6,364,647).
Clark et al. (US 2003/0114066) and Dickenson et al. (US 5,227,107) do not disclose the limitations of claim 4.
Sanborn (US 6,364,647) discloses a multi-row capillary meltblow die 100.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the meltblow die to be a multi-row capillary meltblow die, as disclosed by Sanborn (US 6,364,647), because such a modification is known in the art and would provide an alternative configuration for the melt blow die.
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Clark in view of Dickenson fails to teach that its housing exhibits a downwardly flaring section from its filament inlet to its coform box exit. 
The Examiner respectfully disagrees.  Clark in view of Dickenson suggest a housing that exhibits a downwardly flaring section from its filament inlet to its coform box exit, as mentioned in the prior art rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744